Citation Nr: 1605124	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Wulff, Associate Attorney






INTRODUCTION

The Veteran served on active duty from January 2006 to May 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA medical records.  The Veteran indicated that he receives ongoing treatment for PTSD at the VA Medical Center (VAMC) in Kansas City.  See June 2014 VA Form 9.  Additionally, a May 2014 VA examination report references VA medical records dated in April 2014.  However, the most recent VA medical records pertaining to treatment for PTSD associated with the claims file are dated in April 2011.  Therefore, the AOJ should obtain any outstanding VA medical records and associate them with the claims file.  

Remand is also required to obtain a current VA examination.  When a claimant asserts, or the evidence indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran was last provided a VA examination in May 2014; however, the Veteran reported that his symptoms have continued to worsen since that time.  See October 2014 Informal Hearing Presentation, 2.  Additionally, the Veteran contends that the May 2014 VA examination report did not accurately reflect the severity of his symptoms of PTSD.  Specifically, the May 2014 VA examiner noted that the Veteran suffered from frequent panic attacks in the past and that he continued to experience panic attacks "at times."  The examiner also reported that the Veteran's most recent panic attack was in December 2013.  However, in his April 2013 notice of disagreement and May 2014 substantive appeal, the Veteran reported that he suffered panic attacks two to three times per week lasting in duration for 30 minutes to an hour.  The Veteran also indicated that he reported the frequency of his symptoms of panic attacks to the May 2014 VA examiner.  Based on the foregoing, the Board finds that a VA examination is necessary to ensure that the record reflects the current severity and manifestations of the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records from the Kansas City VAMC dated since April 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his PTSD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant Disability Benefits Questionnaire.  

The Veteran was last provided a VA examination in connection with his service-connected PTSD disability in May 2014; however, the Veteran reported that his symptoms have continued to worsen since that time.  See October 2014 appellate brief, 2.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




